Case: 18-31281      Document: 00515371453         Page: 1    Date Filed: 04/03/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                      No. 18-31281                              FILED
                                                                             April 3, 2020
                                                                           Lyle W. Cayce
NAKEITH SPARKMAN,                                                               Clerk

                                                 Petitioner-Appellant

v.

DARREL VANNOY, WARDEN, LOUISIANA STATE PENITENTIARY,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:17-CV-1416


Before HIGGINBOTHAM, SOUTHWICK, and WILLETT, Circuit Judges.
PER CURIAM: *
       Nakeith Sparkman, Louisiana prisoner # 483533, moves for a certificate
of appealability (COA) to appeal the district court’s denial and dismissal of his
28 U.S.C. § 2254 application that challenged his convictions for second-degree
murder,     attempted     second-degree       murder,     aggravated      burglary,           and
possession of a firearm after conviction of a felony. He also moves for leave to
proceed in forma pauperis (IFP) and appeals the district court’s denial of his
request for an evidentiary hearing.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-31281    Document: 00515371453     Page: 2   Date Filed: 04/03/2020


                                 No. 18-31281

      Sparkman maintains that trial evidence was insufficient to support his
conviction for second-degree murder; his trial counsel was ineffective by failing
to contend that the jury-selection process violated Batson v. Kentucky, 476 U.S.
79 (1986); his appellate counsel was ineffective for not arguing on direct appeal
that trial counsel was ineffective in connection with the jury-selection process;
his arrest violated his due process and equal protection rights; and the State
bolstered the credibility of a witness. To the extent that he raised other claims
in his § 2254 application, he has abandoned them by failing to brief them. See
Hughes v. Dretke, 412 F.3d 582, 597 (5th Cir. 2005).
      A COA may issue “if the applicant has made a substantial showing of the
denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell,
537 U.S. 322, 327 (2003). If the district court denies relief on the merits, the
petitioner must establish that reasonable jurists would find the district court’s
assessment of the claims debatable or wrong. Slack v. McDaniel, 529 U.S. 473,
484 (2000). If relief is denied on procedural grounds, a COA should issue if the
petitioner demonstrates, at least, that jurists of reason would find it debatable
whether the application “states a valid claim of the denial of a constitutional
right and that jurists of reason would find it debatable whether the district
court was correct in its procedural ruling.” Id. Sparkman has not made the
necessary showing. Accordingly, his motion for a COA is denied.
      We treat his motion for a COA regarding the district court’s denial of an
evidentiary hearing as a direct appeal of that issue. See Norman v. Stephens,
817 F.3d 226, 234 (5th Cir. 2016). He has failed to show that the district court
abused its discretion in denying relief without holding an evidentiary hearing.
See § 2254(d); Cullen v. Pinholster, 563 U.S. 170, 185-86 (2011); McDonald v.
Johnson, 139 F.3d 1056, 1059-60 (5th Cir. 1998). The district court’s judgment




                                       2
    Case: 18-31281    Document: 00515371453     Page: 3   Date Filed: 04/03/2020


                                 No. 18-31281

should be affirmed as to that issue. See Norman, 817 F.3d at 234. His motion
for leave to proceed IFP is denied.
      COA DENIED; IFP MOTION DENIED; AFFIRMED.




                                      3